COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00285-CR


Jerry P. Lundgren                         §    From Criminal District Court No. 3

                                          §    of Tarrant County (1226629D)

v.                                        §    June 19, 2014

                                          §    Opinion by Justice Dauphinot

The State of Texas                        §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court with instructions

that the trial court (1) modify its judgment to delete the felony repetition finding

and the felony DWI conviction and to instead reflect a Class A misdemeanor DWI

conviction (with the instant Tarrant County DWI Class B conviction enhanced by

the unchallenged 2009 Tarrant County DWI Class B conviction) and (2) conduct

a new trial on punishment.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot